UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):January 16, 2008 ALDABRA 2 ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware001-3354120-8356960 (State or other jurisdiction (Commission Employer of incorporation) File Number) Identification No.) c/o Terrapin Partners LLC 540 Madison Avenue, 17th Floor New York, New York10022 (Address of principal executive offices) 212-710-4100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) xSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r
